
	

113 HR 931 RH: To provide for the addition of certain real property to the reservation of the Siletz Tribe in the State of Oregon.
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 273
		113th CONGRESS
		 2d Session
		H. R. 931
		[Report No. 113–367]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Schrader introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 28, 2014
			Additional sponsors: Mr. Blumenauer and Mr. Walden
		
		
			February 28, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on February 28, 2013
		
		
			
		
		A BILL
		To provide for the addition of certain real property to the reservation of the Siletz Tribe in the
			 State of Oregon.
	
	
		1.Purpose; clarification
			(a)PurposeThe purpose of this Act is to facilitate fee-to-trust applications for the Siletz Tribe within the
			 geographic area specified in the amendment made by this Act.
			(b)ClarificationExcept as specifically provided otherwise by this Act or the amendment made by this Act, nothing in
			 this Act or the amendment made by this Act, shall prioritize for any
			 purpose the claims of any federally-recognized Indian tribe over the
			 claims of any other federally-recognized Indian tribe.
			2.Treatment of certain property of the Siletz tribe of the State of OregonSection 7 of the Siletz Tribe Indian Restoration Act (25 U.S.C. 711e) is amended by adding at the
			 end the following:
			
				(f)Treatment of certain property
					(1)In general
						(A)TitleThe Secretary may accept title to any additional number of acres of real property located within
			 the boundaries of the original 1855 Siletz Coast Reservation established
			 by Executive Order dated November 9, 1855, comprised of land within the
			 political boundaries of Benton, Douglas, Lane, Lincoln, Tillamook, and
			 Yamhill Counties in the State of Oregon, if that real property is conveyed
			 or otherwise transferred to the United States by or on behalf of the
			 tribe.
						(B)TrustLand to which title is accepted by the Secretary under this paragraph shall be held in trust by the
			 United States for the benefit of the tribe.
						(2)Treatment as part of reservationAll real property that is taken into trust under paragraph (1) shall—
						(A)be considered and evaluated as an on-reservation acquisition under part 151.10 of title 25, Code of
			 Federal Regulations (or successor regulations); and
						(B)become part of the reservation of the tribe.
						(3)Prohibition on gamingAny real property taken into trust under paragraph (1) shall not be eligible, or used, for any
			 gaming activity carried out under the Indian Gaming Regulatory Act (25
			 U.S.C. 2701 et seq.)..
		
	
		February 28, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
